MacIntyre, J.
This being a ease of assault with intent to murder, and the evidence for the accused tending to show that there was a mutual combat between the parties, the law of manslaughter, as bearing upon the question whether the accused should be convicted of shooting at another, a lesser offense than that expressly charged in the indictment, was necessarily involved; and it was the duty of the judge, whether So requested to do or not, to charge the jury upon this subject, and failure to do so was error. Kimball v. State, 112 Ga. 541 (37 S. E. 886); Buchman v. State, 153 Ga. 866 (113 S. E. 87); Cash v. State, 18 Ga. App. 486 (89 S. E. 603); Harris v. State, 184 Ga. 382 (191 S. E. 439).

Judgment reversed.


Broyles, G. J., and Guerry, J., concur.